Petition for writ of certiorari to the United States Court of Appeals for the Fifth Circuit granted limited to questions 2 and 3 presented by the petition for the writ which read as follows:
“2. Does a United States District Court have the inherent power in a case at law to exercise the discretion of staying proceedings in order to control the progress of the cause before it in an orderly manner?
“3. Assuming that a United States District Court does have discretion to stay proceedings in order to control the progress of a law case before it in an orderly manner, did the District Court abuse that discretion?”